Citation Nr: 0930700	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to 
September 1974 and from February 1987 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective May 31, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran was afforded VA audiology examinations in 
connection with his claim in November 2005 and July 2008.  
Although both examiners provided the audiometric findings, 
neither examiner commented on the functional effects caused 
by the hearing disability.  The examiner who conducted the 
November 2005 VA examination noted that the greatest 
difficulty the Veteran experienced in terms of hearing loss 
was understanding speech.  The examiner who conducted the 
July 2008 VA examination indicated the Veteran reported he 
had trouble hearing and that the Veteran's friends and family 
had commented on the Veteran's hearing difficulties.  
Significantly, the Veteran's representative wrote in a July 
2009 Informal Brief that the Veteran's hearing disability 
affected his activities and interactions daily but did not 
elaborate further.  In Martinak v. Nicholson, 21 Vet. App. 
447 (2007) the United States Court of Appeals for Veterans 
Claims (Court) held that in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  Martinak, 21 Vet. App. at 455.  

In Martinak, the Court noted that, unlike the rating schedule 
for hearing loss, the extraschedular provisions did not rely 
exclusively on objective test results to determine whether 
referral for an extraschedular rating was warranted.  The 
Board finds that there is a lack of evidence regarding how 
the service-connected hearing loss affected the Veteran's 
activities and daily interactions as reported by the 
Veteran's representative.  The Board is unable to determine 
if the Veteran's hearing loss is productive of such 
disability that an extraschedular evaluation is warranted.  

Given the above, the Board finds that further VA examination 
of the veteran is required prior to adjudication of this 
appeal.  Accordingly, the case is REMANDED for the following 
action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for bilateral hearing loss since 
2005.  After securing any necessary 
releases, obtain these records.  

2.  The veteran should be afforded an 
audiology examination to determine the 
current severity and all manifestations 
of his bilateral hearing loss and the 
functional effects caused by that loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examination report must fully describe 
the functional impairment and effects 
caused by the hearing disability.  Any 
opinion offered must be supported by a 
clear rationale.  The claims file must be 
made available to the examiner for review 
of pertinent evidence included therein 
and the examination report should reflect 
that such a review was conducted.

3.  After completing any further 
development deemed necessary, 
readjudicate the claim.  If such action 
does not resolve the claim to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
claim should be returned to the Board  
for further appellate review, if in 
order.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

